DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fusion pattern disposed over the support member, the base substrate and the encapsulation substrate as recited in claims 15 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 15-20 and 22-25 is/are objected to because of the following informalities:
With respect to claim 15, in line 8 of the claim “the support member” should read “each of the support members” or the claim should specify which of the plurality of support members “the support member” is referring to.  Moreover, in line 10, “the support members are disposed” should read “the plurality of support members is disposed” and in line 11 “the support member is” should read “the plurality of support members is”.  Claims 16-20, which either directly or indirectly depend from claim 15 and which inherit issues of claim 15 are objected to for similar reason.
With respect to claim 16, in line 3 of the claim “the support members” should read “the plurality of support members”.  Claims 17-20, which either directly or indirectly depend from claim 16 and which inherit issues of claim 16 are objected to for similar reason.
With respect to claim 22, in line 2 of the claim “a thickness direction” should read “a thickness direction of the display device”.  Claims 23-25, which either directly or indirectly depend from claim 22 and which inherit issues of claim 22 are objected to for similar reason.
With respect to claim 23, in line 1 of the claim “the support members” should read “the plurality of support members” and in line 3 “a support member” should read “ a support member of the plurality of support members”.  Claim 24, which directly depends from claim 23 and which inherits issues of claim 23 is objected to for similar reason.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10-11,15-20 and 23-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 10, as currently presented the claim requires that “no physical boundary exists in a virtual extension line in the first fusion pattern, the virtual extension line extending from each of the first boundary surface and the second boundary surface”.  However, it is unclear from the claim language in which area and/or between which elements there is no physical boundary and between which elements the virtual extension line is extending?  Specifically, while the claim, for example, specifies that there is a boundary between support member and base substrate or the support member and the encapsulation substrate, it is not clear from the claim language in which area no physical boundary exists.  Moreover, while the claim specifies that the extension lines extends from each the first boundary surface and the second boundary surface, the claim fails to specify to where such virtual extension line is extending.   Review of the specification, and in particular Fig. 8 and related text, suggests that the first fusion pattern FSP is formed by fusing (mixing) the material of the support member 900 with the material of the encapsulation substrate 500 or the material of the base substrate 101 such that no physical boundary exists between them (see paragraph [0128] of the specification as published).  Accordingly, for the purpose of the examination it will be assumed that there is no physical boundary between the support member and the base substrate or the encapsulation substrate in an area in which the first fusion pattern formed by mixing of the support  member material and the encapsulation substrate material or the base substrate material, is present and that the virtual extension line extends from the first boundary surface to the second boundary surface.  Claim 11, which directly depends from claim 10 and which inherits issues of claim 10 is rejected for similar reasons.
With respect to claim 11, as currently presented the claim requires that “a first fusion pattern at least a portion of which is disposed in each of the support members” “which are disposed in the display area between the display panel and the encapsulation substrate” further comprises “a second portion disposed in the sealing member” that is “disposed in the non-display area between the display panel and the encapsulation substrate”.  However, it is not clear how the fusion pattern that is disposed in the support member disposed in the display area can have a portion disposed in a non-display area in which the sealing member is disposed.  Review of the specification, and in particular Fig. 9 and related text, suggests that the first fusion pattern FSP has a second portion disposed in the support member 900, with the third boundary surface CS3 being present between the second portion of the first fusion pattern FSP and the support member 900.  Accordingly, for the purpose of the examination it will be assumed that the first fusion pattern has a second portion disposed in the support member.
With respect to claim 15, as currently presented the claim requires that “a first fusion pattern” be disposed “over the support member, the base substrate and the encapsulation substrate”.  However, it is unclear how the first fusion pattern, which according to the specification is formed by fusing (mixing) the material of the support members 900 disposed between the display panel and the encapsulation substrate, with the material of the encapsulation substrate 500 or the material of the base substrate 101 such that no physical boundary exists between them can be also disposed over the encapsulation substrate, which is disposed over the support members.  For the purpose of the examination it will be assumed that the first fusion patter is formed by fusing (mixing) the material of the support member with the material of the encapsulation substrate or the material of the base substrate and therefore is disposed between the display panel and the encapsulation substrate.  Claims 16-20, which either directly or indirectly depend from claim 15 and which inherit issues of claim 15 are rejected for similar reasons.
With respect to claim 17, as currently presented the claim requires that “no physical boundary exists in a virtual extension line in the first fusion pattern, the virtual extension line extending from each of the first boundary surface and the second boundary surface”.  However, it is unclear from the claim language in which area and/or between which elements there is no physical boundary and between which elements the virtual extension line is extending?  Specifically, while the claim, for example, specifies that there is a boundary between support member and base substrate or the support member and the encapsulation substrate, it is not clear from the claim language in which area no physical boundary exists.  Moreover, while the claim specifies that the extension lines extends from each the first boundary surface and the second boundary surface, the claim fails to specify to where such virtual extension line is extending. Review of the specification, and in particular Fig. 8 and related text, suggests that the first fusion pattern FSP is a structure formed by fusing (mixing) the material of the support member 900 with the material of the encapsulation substrate 500 or the material of the base substrate 101 such that no physical boundary exists between them (see paragraph [0128] of the specification as published).  Accordingly, for the purpose of the examination it will be assumed that there is no physical boundary between the support member and the base substrate or the encapsulation substrate in an area in which the first fusion pattern formed by mixing of the support  member material and the encapsulation substrate material or the base substrate material is present and that the virtual extension line extends from the first boundary surface to the second boundary surface.
With respect to claim 20, as currently presented the claim requires that “a second fusion pattern” be disposed “over the support member” and surrounds “the display area to have a closed curved shape”.  However, it is unclear how the second fusion pattern that is disposed over the support member that is in a display area (i.e. area in which pixels are disposed (claim 1)), can also surround the display area.   Review of the specification, and in particular Figs. 15-16 and related text, suggests that the second fusion pattern FSP2 is disposed over a sealing member 700 (Fig. 15) and surrounds the display are to have a closed curved shape (Fig. 16).  Accordingly, for the purpose of the examination it will be assumed that the second fusion pattern is disposed over the sealing member in a non-display area and surrounds the display area.
With respect to claim 23, as currently presented the claim requires that “a fusion pattern” be disposed “over the support member, the base substrate and the encapsulation substrate” where “the support members directly contact an upper surface of the base substrate and a lower surface of the encapsulation substrate” and “the fusion patter is formed by fusion of a support member, the encapsulation substrate and the base substrate”.   However, it is unclear how the first fusion pattern, which according to the specification is formed by fusing (mixing) the material of the support members 900 disposed between the display panel and the encapsulation substrate, with the material of the encapsulation substrate 500 or the material of the base substrate 101 such that no physical boundary exists between them can be also disposed over the encapsulation substrate, which is disposed over the support members.  For the purpose of the examination it will be assumed that the first fusion patter is formed by fusing (mixing) the material of the support member with the material of the encapsulation substrate or the material of the base substrate and therefore is disposed between the display panel and the encapsulation substrate.  Claim 24, which either directly or indirectly depend from claim 23 and which inherit issues of claim 23 is rejected for similar reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al. (US 2015/0144917, hereinafter “Koo”, cited on IDS) with Song et al. (US 2019/0047251, hereinafter “Song”) used as evidentiary reference to show that the first fusion pattern disclosed by Koo would comprise the shape recited in claim 9.
Regarding claim 1,  Koo teaches in Figs. 1-2 (shown below) a display device comprising: 
a display panel comprising a display area (i.e. area with pixels 150, Fig. 1) in which a plurality of light emitting elements (150b/E, Fig. 1 and ¶¶[0043] and [0048]) are disposed and a non-display area which surrounds the display area (i.e. area with the seal 300, Fig. 1 and ¶[0051]); 
an encapsulation substrate (200, Figs. 1-2 and ¶[0042]) which is disposed on the display panel at a distance from the display panel (Fig. 2); 
a sealing member (300, Figs. 1-2 and ¶[0051]) which is disposed in the non-display area between the display panel and the encapsulation substrate to bond the display panel and the encapsulation substrate together (Fig. 2); 
a plurality of support members (400, Figs. 1-2 and ¶[0051]-[0055]) which are disposed in the display area between the display panel and the encapsulation substrate; and 
a first fusion pattern (i.e. portion of 400 irradiated with laser, ¶[0022]), at least a portion of which is disposed in each of the support members and the encapsulation substrate (i.e. since Koo teaches that the support member 400 is irradiated with laser after it is formed (¶[0022]), which is the same technique used by the Applicant to form the claimed first fusion pattern in the support member and the encapsulation substrate (¶[0133] of the instant application as published), the support member disclosed by Koo would include the claimed first fusion pattern).
wherein the display area comprises a first area in which the support member and the first fusion pattern are disposed (Fig. 1) and a second area in which the support member is not disposed, and each of the light emitting elements is disposed in the second area (i.e. area where light emitting units 150b are disposed, Fig. 1 and ¶[0043]).  


    PNG
    media_image1.png
    634
    465
    media_image1.png
    Greyscale



Regarding claim 2 (1), Koo teaches wherein the display panel comprises a plurality of pixels disposed in the display area, and at least some of the pixels comprise the light emitting elements, and the support members are disposed not to overlap the light emitting elements in a plan view (Fig. 1).  
Regarding claim 3 (2), Koo teaches wherein the pixels comprise first type pixels in which the support members (150a, Fig. 1 and ¶[0043]) are disposed and second type pixels in which the support member is not disposed but the light emitting element is included (150b, Fig. 1 and ¶[0043]).  
Regarding claim 4 (2), Koo teaches wherein each of the pixels comprises an emission area in which the light emitting element is disposed (150b, Fig. 1 and ¶[0043]) and a non-emission area in which no light emitting element is disposed but the support member is disposed (150a, Fig. 1 and ¶[0043]).  
Regarding claim 5 (1), Koo teaches wherein the display panel further comprises a base substrate (i.e. layers 100, 110, 113, 115, 117 and 125, Fig. 2) and the support members directly contact an upper surface of the base substrate (e.g. layer 125, Fig. 2) and a lower surface of the encapsulation substrate (200, Fig. 2).  
Regarding claim 6 (5), Koo teaches wherein the first fusion pattern extends from the encapsulation substrate to the base substrate such that at least a portion of the first fusion pattern is disposed in the base substrate (i.e. since Koo teaches the same method of forming the first fusion pattern as that disclosed by the Applicant the at least a portion of the first fusion pattern would be disposed in the base substrate, Fig. 2 and ¶[0022]).  
Regarding claim  7 (6), Koo teaches wherein the first fusion pattern includes materials of the support member, the encapsulation substrate and the base substrate (i.e. since Koo teaches the same method of forming the first fusion pattern as that disclosed by the Applicant the first fusion pattern would include materials of the support member, the encapsulation substrate and the base substrate, Fig. 2 and ¶[0022]).  
Regarding claim 8 (6), Koo teaches wherein the first fusion pattern comprises a fusion area in which the base substrate, a support member and the encapsulation substrate are partially fused and a molten area which surrounds the fusion area (i.e. since Koo teaches the same method of forming the first fusion pattern as that disclosed by the Applicant, the first fusion pattern would comprise a fusion area in which the base substrate, a support member and the encapsulation substrate are partially fused and a molten area which surrounds the fusion area).  
Regarding claim 9 (8), Koo teaches wherein the first fusion pattern comprises a portion that becomes wider along a direction from the base substrate toward the encapsulation substrate (i.e. since Koo teaches the same method of forming the first fusion pattern as that disclosed by the Applicant the first fusion pattern would include a portion that becomes wider along a direction from the base substrate toward the encapsulation substrate as evidenced by Song (Figs. 1-3 and 6)).  
Regarding claim 10 (6), Koo teaches wherein each of the support members comprises a first boundary surface contacting the base substrate and a second boundary surface contacting the encapsulation substrate (Fig. 2), and 
no physical boundary exists in a virtual extension line in the first fusion pattern, the virtual extension line extending from each of the first boundary surface and the second boundary surface (i.e. since Koo teaches the same method of forming the first fusion pattern as that disclosed by the Applicant there would be no physical boundary in the virtual extension line in the first fusion pattern).  
Regarding claim 12 (5), Koo teaches wherein the first fusion pattern has a different refractive index from the support members (i.e. since Koo teaches the same method of forming the first fusion pattern as that disclosed by the Applicant the and the first fusion pattern would include materials of the support member, the encapsulation substrate and the base substrate the refractive index of the first fusion pattern would be different from that of the support member, Fig. 2 and ¶[0022]).

Claim(s) 15, 21-22 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagao (US 2020/0295296, hereinafter “Nagao”).
Regarding claim 15, Nagao teaches in Figs. 3A-3B (shown below) and related text a display device (3, Figs. 3A-3B and ¶[0065]) comprising: 
a display panel which comprises a base substrate (11, Fig. 3B and ¶[0018]) and a plurality of pixels (i.e. elements between sealing members 14, Fig. 3B) disposed on the base substrate (Figs. 3A-3B); 
an encapsulation substrate (12, Fig. 3B and ¶[0018]) which is disposed to face the display panel at a distance from the display panel (Fig. 3B); 
a plurality of support members (21a-21c, Fig. 3B and ¶[0043]) which is disposed between the base substrate and the encapsulation substrate; and 
a first fusion pattern (21d, Fig. 3B and ¶¶[0028], ¶[0037], [0050] and [0060]) which is disposed over the support member, the base substrate and the encapsulation substrate, wherein the pixels comprise first type pixels in which the support members are disposed (i.e. area with supporting layer 21, Fig. 3B) and second type pixels in which the support member is not disposed but light emitting elements are included (i.e. area with organic EL element that includes layers 13, 17 and 18, Fig. 3B and ¶[0018]).  

    PNG
    media_image2.png
    745
    484
    media_image2.png
    Greyscale


Regarding claim 21, Nagao teaches in Figs. 3A-3B (shown above) and related text a display device (3, Figs. 3A-3B and ¶[0065]) comprising: 
a display panel comprising a base substrate (11, Fig. 3B and ¶[0018]) in which a display area (i.e. area between sealing members 14, Fig. 3B) and a non-display area surrounding the display area (i.e. area where the sealing member 14 is located, Figs. 3A-3B) are defined (Figs. 3A-3B) and a plurality of pixels which is disposed on the base substrate in the display area (i.e. elements between sealing members 14, Fig. 3B); 
an encapsulation substrate (12, Fig. 3B and ¶[0018]) which is disposed to face the display panel at a distance from the display panel (Fig. 3B); 
a sealing member (14, Fig. 3B and ¶[0018]) which is disposed in the non-display area to surround the display area and bonds the display panel and the encapsulation substrate together (Fig. 3B); 
a plurality of support members (21a-21c, Fig. 3B and ¶[0043]) which is disposed in the display area; and 
a fusion pattern (21d, Fig. 3B and ¶¶[0028], ¶[0037], [0050] and [0060]) which is disposed over the support member, the base substrate and the encapsulation substrate (Fig. 3B), 
wherein each of the pixels comprises an emission area in which a light emitting element is disposed (i.e. area with organic EL element that includes layers 13, 17 and 18, Fig. 3B and ¶[0018]) and a non-emission area in which no light emitting element is disposed but the support member is disposed (i.e. area with supporting layer 21, Fig. 3B).  
Regarding claim 22 (21), Nagao teaches wherein the support members do not overlap the light emitting elements in a thickness direction (Fig. 3B).   
Regarding claim 25 (22), Nagao teaches wherein the fusion pattern has a different refractive index from the support members (i.e. layer 21d is made from a different material than, for example, layer 21c which has a different refractive index, ¶¶[0027]-[0028], [0037], [0049]-[0050] and [0060]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo as applied to claim 5 above and further in view of Song et al. (US 2019/0047251, hereinafter “Song”).
Regarding claim 13 (5), teaching of Koo was discussed above in the rejection of claim 5 and includes a sealing member 300.  Koo, however, does not explicitly teach a second fusion pattern, at least a portion of which is disposed in the sealing member and the encapsulation member. 
Song, in a similar field of endeavor teaches a sealing member (130, Fig. 12 and ¶[0121]-[0124]) similar to that disclosed by Koo that includes a fusion pattern, at least a portion of which is disposed in the sealing member and the encapsulation member (120, Fig. 12 and ¶[0118]) in order to improve adhesiveness (¶[0061]) between base substrate (110, Fig. 12) and an encapsulation substrate (120, Fig. 12). 
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to includes a second fusion pattern, at least a portion of which is disposed in the sealing member and the encapsulation member as disclosed by Song in the display device of Koo in order to improve adhesiveness between base substrate and an encapsulation substrate.
Regarding claim 14 (13), the combined teaching of Koo and Song discloses wherein the sealing member and the second fusion pattern are disposed in the non-display area to surround the display area (Koo, Fig. 2 and Song, Fig. 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        12/13/2022